The opinion of the court was delivered by
Fatzer, J.:
The appellant, Bruce LaVern Brooks, was tried and convicted by a jury of the offenses of second degree burglary and larceny (K. S. A. 21-520 and 21-525, respectively), and sentenced to confinement and hard labor pursuant to K. S. A. 21-107a, for a term of not less than ten years nor more than twenty years in the Kansas State Penitentiary.
The appellant was one of the occupants in a Chevrolet automobile driven by Bernard Donald Kanan, which was stopped by Saline County Deputy Sheriff Siewert at 3:13 a. m. on the morning of March 18, 1968, in Salina, Kansas. The facts of the appellant’s arrest, the search of the Kanan automobile, and the seizure of money and checks identified as coming from the Eagles Lodge in Safina, are fully detailed in the court’s opinion in State v. McMillin, 206 Kan. 3, 476 P. 2d 612.
The appellant’s sole contention is the legality of the vehicular search and seizure of stolen property found in the Kanan automobile. The fruits of the search were introduced into evidence over objection of the defendant at his trial which resulted in a jury finding him guilty.
*10The same contention was made and decided in State v. McMillin, supra, and the matter was thoroughly dealt with therein. We follow and incorporate herein the opinion in the McMillin case which contains a complete statement of the facts, the law, and this court’s conclusions which warrant affirmance of this case.
The judgment of the district court is affirmed.